DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Due to the number and sizes of the references that were cited to The Office in the assorted Information Disclosure Statements, the Examiner could only do a cursory scan of the submitted references, through searching.  All of the references were combined into a text searchable PDF, which was then used in keyword searches.
Allowable Subject Matter
Claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is a continuation of parent application 14680409.  The issued patent and the child were examined for double patenting and it was determined that there was no double patenting, either statutory or non-statutory.  Claim 4 of the parent is the closest to claim 21 of the child.  The child claims are more specific than the claims from the parent case, and therefore there is no double patenting since the parent is the genus and the child is a more specific species.  The genus does not anticipate the species.
The closest prior art is Morin (US 2014/0271112) which teaches a gas turbine engine and an equation dealing with the tip rotational Mach number of the blades.  While that equation can be used to determine the tip rotational Mach number, there is no teaching or suggestion in how that tip rotational Mach number can be used to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745